FILED
                              NOT FOR PUBLICATION                           MAR 25 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 LUIS ROMERO RODRIGUEZ;                          No. 06-70067
 ANTONIA CORDOVA ROMERO,
                                                 Agency Nos. A075-475-746
               Petitioners,                                  A075-475-750

   v.
                                                 MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted March 16, 2010 **

Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Luis Romero Rodriguez and Antonia Cordova Romero, husband and wife

and natives and citizen of Mexico, petition for review of the Board of Immigration

Appeals’ (“BIA”) order denying their motion to reopen removal proceedings. Our

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

AP/Research
jurisdiction is governed by 8 U.S.C. § 1252. Reviewing for abuse of discretion,

Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003), we deny in part and dismiss

in part the petition for review.

       The BIA acted within its discretion in denying petitioners’ motion as

untimely because it was filed almost two years after the BIA’s final removal order.

See 8 C.F.R. § 1003.2(c)(2) (motion to reopen must be filed no later than 90 days

after the final administrative decision was rendered).

       We lack jurisdiction to review the BIA’s decision not to exercise its sua

sponte authority to reopen petitioners’ case, and we not persuaded by petitioners’

attempts to circumvent this jurisdictional bar. See Ekimian v. INS, 303 F.3d 1153,

1159 (9th Cir. 2002) (noting that “the decision of the BIA whether to invoke its sua

sponte authority is committed to its unfettered discretion”) (italics and internal

citations omitted).

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




AP/Research                                2                                     06-70067